
	
		II
		110th CONGRESS
		2d Session
		S. 2966
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2008
			Mrs. Dole introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of the Army to implement the
		  First Sergeants Barracks Initiative (FSBI) throughout the Army in order to
		  improve the quality of life and living environments for single
		  soldiers.
	
	
		1.Expanded implementation of
			 First Sergeants Barracks InitiativeThe Secretary of the Army shall implement
			 the First Sergeants Barracks Initiative (FSBI) throughout the Army in order to
			 improve the quality of life and living environments for single soldiers.
		
